Appeal from a judgment of the Supreme Court (Lynch, J.), entered June 25, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is presently serving two concurrent prison sentences of 22 years to life as the result of his convictions for murder in the second degree. He reappeared before the Board of Parole in February 2012, at which time the Board denied his *1078request for parole release and ordered him held for an additional 24 months. After he failed to receive a timely response to his administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, prompting this appeal by petitioner.
We affirm. Contrary to petitioner’s contention, the record reflects that the Board considered the relevant statutory factors in denying his request for parole release, including his positive programming and disciplinary record, plans upon release, his COMPAS risk and reentry needs assessment, nature of the instant offense and expressions of remorse. While the Board placed particular emphasis on the heinous and callous nature of the offense, we are unpersuaded that this demonstrates “irrationality bordering on impropriety” (Matter of Lashway v Evans, 110 AD3d 1417, 1418 [2013] [internal quotation marks and citation omitted]).
Petitioner’s remaining contentions are either unpreserved for our review or without merit.
Stein, J.P, McCarthy, Garry and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.